Citation Nr: 0603950	
Decision Date: 02/10/06    Archive Date: 02/22/06

DOCKET NO.  03-25 066A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to an increased (compensable) rating for 
service-connected hearing loss.

2.  Entitlement to an increased rating for service-connected 
tinnitus, currently evaluated as 10 percent disabling. 

3.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  

4.  Entitlement to service connection for a gastrointestinal 
disability. 

5.  Entitlement to service connection for cold injury 
residuals (to include heart disease, a circulatory condition, 
a respiratory condition and bilateral disabilities of the 
hands, feet and legs).   


REPRESENTATION

Veteran represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

K. Morgan, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1951 until 
February 1954.  

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a January 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Muskogee, Oklahoma (the RO).   

Procedural history

In August 2002, the RO received the veteran's claim of 
entitlement to service connection for service connection for 
tinnitus, bilateral hearing loss, PTSD, and gastrointestinal 
disease; and separate claims of entitlement to service 
connection for heart disease, a circulatory condition, a 
respiratory condition, and disabilities of the bilateral 
hands, feet and legs claimed as due to cold injury.  

The January 2003 rating decision granted the veteran's claims 
of entitlement to service connection of bilateral hearing 
loss [a noncompensable disability rating was assigned] and 
tinnitus [a 10 percent disability rating was assigned].  The 
RO denied the remainder of the veteran's claims.  The veteran 
disagreed with the denials of service connection and the 
assigned ratings for hearing loss and tinnitus in the March 
2003 rating decision and initiated this appeal.  The appeal 
was perfected by the timely submission of the veteran's 
substantive appeal (VA Form 9) in September 2003.


Clarification of issues on appeal

In the interest of clarity the Board is treating the 
veteran's claims for heart disease, a circulatory condition, 
a respiratory condition and bilateral disabilities of the 
hands, feet and legs, all of which are claimed as secondary 
to cold injury, as one claim for cold injury residuals.  

The issue of the veteran's entitlement to service connection 
for cold injury residuals is addressed in the REMAND portion 
of the decision below and is REMANDED to the RO via the VA 
Appeals Management Center (AMC) in Washington, DC.


FINDINGS OF FACT

1.  Prior to the promulgation of a decision in the appeal on 
the veteran's claim of entitlement to an increased 
(compensable) rating for service-connected hearing loss, the 
veteran by correspondence dated January 24, 2005, notified 
the Board in writing of his intent to withdraw his appeal as 
to that issue.  
  
2.  Prior to the promulgation of a decision in the appeal on 
the veteran's claim of entitlement to an increased rating for 
service-connected tinnitus, the veteran by correspondence 
dated January 24 2005, notified the Board in writing of his 
intent to withdraw his appeal.

3.  The veteran was exposed to combat in Korea during the 
Korean war. 

4.  The veteran has not been diagnosed as having PTSD.

5.  The medical evidence of record does not indicate that the 
veteran has a currently diagnosed stomach disability.   




CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a substantive appeal have 
been met as to the issues of an increased disability rating 
of bilateral hearing loss and tinnitus.  38 U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 
20.204(b)(1) (2005).

2.  The criteria for the establishment of service connection 
of PTSD are not met.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. §§ 3.303, 3.304(f) (2005).

3.  The criteria for the establishment of service connection 
of a stomach disability are not met.  38 U.S.C.A. § 1110, 
(West 2002); 38 C.F.R. § 3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board will consider the increased rating claims and the 
service connection claims in turn.  

1.  Entitlement to an increased (compensable) rating for 
service-connected hearing loss.

2.  Entitlement to an increased rating for service-connected 
tinnitus, currently evaluated as 10 percent disabling. 

Factual Background

As was described in the Introduction, the veteran perfected 
an appear as to the two increased rating issues in September 
2003.  However, he withdrew the appeal as to both issues by 
written statement signed by him and dated January 24, 2005, 
which has been associated with the veteran's VA claims 
folder. 

Pertinent law and regulations

A substantive appeal may be withdrawn either in writing or on 
the record at a hearing at any time before the Board 
promulgates a decision.  Withdrawal may be made by the 
appellant or by his or her authorized representative.  38 
C.F.R. § 20.204 (2005).  
Analysis

The veteran withdrew his appeal as to the two increased 
rating issues in January 2005.  In light of the veteran's 
withdrawal of his appeal, there remain no allegations of 
error of fact or law for appellate consideration. In essence, 
a "case or controversy" involving a pending adverse 
determination that the veteran has taken exception to does 
not currently exist.  See Shoen v. Brown, 6 Vet. App. 456, 
457 (1994) [quoting Waterhouse v. Principi, 3 Vet. App. 473 
(1992)].  

In short, the veteran has withdrawn these appeals and, hence, 
there remain no allegations of errors of fact or law for 
appellate consideration.  Accordingly, the Board is without 
jurisdiction to review the claims, and these two issues are 
dismissed without prejudice to refiling.
  
Additional comments

Subsequent arguments

In January 2006, the veteran's representative submitted 
written argument concerning an increase in the veteran's 
rating for service-connected hearing loss and tinnitus.  The 
withdrawal of the veteran's appeal in the statement dated in 
January 2005 does not preclude the veteran from filing a new 
Substantive Appeal if he so chooses, provided, however that 
such new appeal must be timely.  
See 38 C.F.R. § 20.204(c) (2005).   However, the January 2006 
additional argument, even if it could be considered to be 
another substantive appeal, was untimely.  Specifically, the 
appeal pertained to a January 8, 2003 rating decision; the 
Statement of the Case was issued in August 2003.  Therefore, 
a timely appeal (VA Form 9 or equivalent) would have to have 
been received prior to January 8, 2004.  This clearly would 
be an impossibility with respect to the January 2006 
communication form the veteran's representative, since the 
appeal was not withdrawn until January 2005.

Accordingly, the representative's argument made in January 
2006 does not fall within the confines of 38 C.F.R. § 20.204, 
and the withdrawal dated in January 2005 and received in 
March 2005 has not been superseded.  

If the veteran wishes to file a new claim of entitlement to 
an increased (compensable) rating for hearing loss or for an 
increased rating for tinnitus, he should contact the RO.   

The Smith stay

The United States Court of Appeals for Veterans Claims 
(Court) issued a decision in Smith v. Nicholson, No. 01-623 
(U.S. Vet. App. April 5, 2005), that reversed a decision of 
the Board which concluded that no more than a single 10 
percent disability evaluation could be provided for tinnitus, 
whether perceived as bilateral or unilateral, under prior 
regulations.  VA disagrees with the Court's decision in Smith 
and is seeking to have this decision appealed to the United 
States Court of Appeals for the Federal Circuit.  To avoid 
burdens on the adjudication system, delays in the 
adjudication of other claims, and unnecessary expenditure of 
resources through remand or final adjudication of claims 
based on court precedent that may ultimately be overturned on 
appeal, the Secretary of Veterans Affairs has imposed a stay 
at the Board on the adjudication of tinnitus claims affected 
by Smith.  

The specific claims affected by the Smith stay include all 
claims in which a claim for compensation for tinnitus was 
filed prior to June 13, 2003, and a disability rating for 
tinnitus of greater than 10 percent is sought.  Once a final 
decision is reached on appeal in the Smith case, the 
adjudication of any tinnitus cases that have been stayed will 
be resumed.  

Although the veteran's claim met the criteria for the stay, 
the veteran has since withdrawn his appeal, meaning that 
there is no longer a claim to stay or adjudicate.   
Accordingly, the matter of the Smith stay is irrelevant in 
this case.  


The service connection claims

The veteran is seeking entitlement to service connection for 
PTSD and a stomach disability.  As is discussed elsewhere in 
this decision, the remaining issue on appeal, entitlement to 
service connection for cold injury residuals, is being 
remanded for additional development.  

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  The issues will then be 
analyzed and a decision rendered.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000 (the VCAA) [codified as amended at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107].  The VCAA eliminated 
the former statutory requirement that claims be well 
grounded.  Cf. 38 U.S.C.A. § 5107(a) (West 1991).  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate claims for VA benefits.  The VCAA also redefines 
the obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002).  Regulations 
implementing the VCAA have been enacted.  See 66 Fed. Reg. 
45,630 (Aug. 29, 2001) [codified as amended at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a) (2005)].  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  The VCAA is 
accordingly applicable to this case.  See Holliday v. 
Principi, 14 Vet. App. 280 (2000) [the Board must make a 
determination as to the applicability of the various 
provisions of the VCAA to a particular claim].  

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of the issue has proceeded in accordance 
with the provisions of the law and regulations.

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2005).  In 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a veteran need only demonstrate that there is 
an 'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issues on appeal.  The Board 
observes that the veteran was informed of the relevant law 
and regulations pertaining to his claim in the August 2003 
SOC.  Specifically, the August 2003 SSOC detailed the 
evidentiary requirements for service connection, including 
the special requirements for the establishment of entitlement 
to service connection of PTSD.  

Crucially, the AOJ informed the veteran of VA's duty to 
assist him in the development of his claim in a letter dated 
August 19, 2002, whereby the veteran was advised of the 
provisions relating to the VCAA.  Specifically, the veteran 
was advised in the August 2002 VCAA letter that VA would 
obtain all evidence kept by the VA and any other Federal 
agency, including VA facilities and service medical records.  
He was also informed that VA would, on his behalf, make 
reasonable efforts to obtain relevant private medical records 
not held by a Federal agency as long as he completed a 
release form for such.  The August 2002 VCAA letter 
specifically informed the veteran that for records he wished 
for VA to obtain on his behalf "you must give us enough 
information about your records so that we can request them 
from the person or agency that has them.  It's still your 
responsibility to make sure these records are received by 
us."  
 
Finally, the Board notes that the August 2002 VCAA letter 
specifically notified the veteran that he could submit or 
describe any additional evidence that may be relevant to his 
claim.  Notifying him to "Tell us if you know of any 
additional evidence you would like us to consider..."This 
request complies with the requirements of 38 C.F.R. § 3.159 
(b) in that it informed the veteran that he could submit or 
identify evidence other than what was specifically requested 
by the RO. 

In short, the record indicates that the veteran received 
appropriate notice under 38 U.S.C.A. § 5103 and Quartuccio.

The veteran is obviously aware of what is required on him and 
of VA.  Indeed, he has personally submitted evidence and 
argument in support of his claim, the tenor of which leads 
the Board to conclude that he is well informed and aware of 
his obligations.  Because there is no indication that there 
exists any evidence which could be obtained which would have 
an effect on the outcome of this case, no further VCAA notice 
is necessary.  See Dela Cruz v. Principi, 15 Vet. App. 143, 
149 (2001) [VCAA notice not required where there is no 
reasonable possibility that additional development will aid 
the veteran].   

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate claims for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2005).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  In particular, the RO has obtained the 
private physician opinions, VA treatment records and all 
available service records.  

The veteran's service medical records are not associated with 
the claims folder. The veteran was advised in the August 2002 
VCAA letter that his service medical records were not 
available and may have been destroyed in a fire on July 12, 
1973 at indicated that the National Personnel Records center 
(NPRC).    

The Board is cognizant of Hayre v. West, 188 F.3d 1327 (Fed. 
Cir. 1999), wherein the Court elaborated on the VA's 
responsibility to obtain a veteran's service medical records. 
The Board finds, however, that no useful purpose would be 
served in remanding this matter for more development.  In 
this case, the RO has attempted to locate the veteran's 
service medical records. The RO first submitted a request to 
the NPRC in February 2003, asking for all available military 
medical records, dental records and sick/morning reports for 
the veteran. One morning report dated December 1952 was sent 
by the NPRC.  There is no indication that the service medical 
records still exist.

The Board observes that, where records are unavailable, "VA 
has no duty to seek to obtain that which does not exist." See 
Counts v. Brown, 6 Vet. App. 473, 477 (1994); Porter v. 
Brown, 5 Vet. App. 233, 237 (1993). See also Hayre, supra 
[VA's efforts to obtain service department records shall 
continue until the records are obtained or unless it is 
reasonably certain that such records do not exist or that 
further efforts to obtain those records would be futile].  So 
it is in this case.
  
In any event, as will be discussed in the Board's analysis 
below, the outcome of the case with respect to these two 
issue hinges on the matter of whether the veteran in fact has 
the claimed disabilities.  His service medical records from 
half a century ago manifestly would not answer that question. 

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim. 38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. 
§ 3.159(c)(4) (2005). A medical examination is unnecessary in 
this case, however, because there is no objective evidence of 
a diagnosis of PTSD or a stomach disorder.  Moreover, the 
veteran himself indicated to the RO in December 2002 that he 
did not receive treatment in service for the claimed 
conditions.  

In the absence of such evidence, obtaining a medical nexus 
opinion would be futile. The Court has held on a number of 
occasions that a medical opinion premised upon an 
unsubstantiated account is of no probative value. See, e.g., 
Reonal v. Brown, 5 Vet. App. 458, 460 (1993); Moreau v. 
Brown, 9 Vet. App. 389, 395-396 (1996); Swann v. Brown, 5 
Vet. App. 229, 233 (1993). Obtaining a medical nexus opinion 
under the circumstances presented in this case would be a 
useless exercise.

In so concluding, the Board finds that the circumstances here 
presented differ from those found in Charles v. Principi, 16 
Vet. App. 370 (2002), in which the Court held that VA erred 
in failing to obtain a medical nexus opinion where evidence 
showed acoustic trauma in service and a current diagnosis of 
tinnitus.  Significantly, in this case there is no objective 
evidence of a current diagnosis.

Accordingly, the Board finds that under the circumstances of 
this case, the VA has satisfied the notification and duty to 
assist provisions of the law and that no further actions 
pursuant to the VCAA need be undertaken on the veteran's 
behalf.

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2005).  The veteran and his representative have been 
accorded the opportunity to present evidence and argument in 
support of his claims.  The veteran advised in his September 
2003 substantive appeal that he did not elect to present 
personal testimony at a hearing.  

Accordingly, the Board will proceed to a decision on the 
merits.

3.  Entitlement to service connection for PTSD.  

Pertinent law and regulations
Service connection - in general

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110 (West 2002).

In order to establish service connection for the claimed 
disorder, there must be 
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  The determination as to 
whether these requirements are met is based on an analysis of 
all the evidence of record and the evaluation of its 
credibility and probative value.  See Baldwin v. West, 13 
Vet. App. 1, 8 (1999).

Service connection presupposes a current diagnosis of the 
claimed disability. See Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).  A "current disability" means a disability 
shown by competent medical evidence to exist.  See Degmetich 
v. Brown, 104 F.3d 1328 (Fed. Cir. 1997). 
Service connection - PTSD

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition, a link, 
established by medical evidence, between the current 
symptomatology and the claimed in-service stressors, and 
credible supporting evidence that the claimed in-service 
stressors actually occurred.  See 38 C.F.R. 
§ 3.304(f) (2005).  All three elements must be met in order 
for the claim to be granted.

With regard to the third PTSD criterion, the evidence 
necessary to establish that the claimed stressor actually 
occurred varies depending on whether it can be determined 
that the veteran "engaged in combat with the enemy."  See 38 
U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  If it is 
determined through military citation or other supportive 
evidence that a veteran engaged in combat with the enemy, and 
the claimed stressors are related to combat, the veteran's 
lay testimony regarding the reported stressors must be 
accepted as conclusive evidence as to their actual occurrence 
and no further development or corroborative evidence will be 
necessary.  Service department evidence that veteran engaged 
in combat or that the veteran was awarded the Purple Heart, 
Combat Infantryman Badge, or similar combat citation will be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed in-service stressor.  See 
38 C.F.R. § 3.304(f).

Where a determination is made that the veteran did not 
"engage in combat with the enemy," or the claimed stressor is 
not related to combat, the veteran's lay testimony alone will 
not be enough to establish the occurrence of the alleged 
stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such 
cases, the record must contain service records or other 
credible evidence that supports and does not contradict the 
veteran's testimony. Doran v. Brown, 6 Vet. App. 283, 289 
(1994).  Moreover, a medical opinion diagnosing PTSD does not 
suffice to verify the occurrence of the claimed in-service 
stressors.  See Moreau, 9 Vet. App. at 395-396 (1996); Cohen 
v. Brown, 10 Vet. App. 128, 42 (1997).

Analysis

The veteran essentially contends that he has PTSD stemming 
from combat stressors experienced during active duty in 
during the Korean War.  

As discussed above, 38 C.F.R. 3.304(f) sets forth the three 
elements required to establish service connection for PTSD.  
The record must show: (1) a current medical diagnosis of 
PTSD; (2) medical evidence of a causal nexus between PTSD and 
the claimed in-service stressor; and (3) credible supporting 
evidence that the claimed in-service stressor actually 
occurred.  38 C.F.R. 3.304(f) (2005); Moreau, supra.  

With respect to element (3), in-service stressors, the Board 
notes that the December 1952 morning report which has been 
associated with the veteran's VA claims folder states that on 
that day the unit "fired on enemy." 

In a relatively recent decision, the Court addressed a 
veteran's claim of participation in combat where that veteran 
was a member of an artillery battery in Vietnam. See Sizemore 
v. Principi, 18 Vet. App. 264 (2004). The Court engaged in a 
discussion of an appellant's claim that his unit's 
participation in artillery fire missions could possibly 
constitute engaging in combat with the enemy.  The Court did 
not hold that such a claim by a veteran was prima facie 
evidence of participation in combat; however, the Court said 
that VA erred in its decision by finding that the veteran had 
not engaged in combat based on the criterion that the veteran 
did not receive fire from the enemy.  See Sizemore, 18 Vet. 
App. at 272.  Moreover, the Court found fault with VA's 
reliance on VAOPGCPREC 12-99 in concluding that firing 
artillery, with no return fire from the enemy, did not 
constitute combat with the enemy. Id. at 272-73.

In this case, there is credible evidence that the veteran was 
exposed to an in-service stressor, that is outgoing artillery 
battery fire.  Under Sizemore, the definition of "engaged in 
combat with the enemy," as used in 38 U.S.C. § 1154(b), 
requires that the veteran has "personally participated in 
events constituting an actual fight or encounter with a 
military foe or hostile unit or instrumentality", not 
necessarily that the veteran was fired upon.  

Thus, element (3) of 38 C.F.R. § 3.304(f), stressors, has 
been satisfied.  However, with respect to the first and 
second 38 C.F.R. § 3.304(f) elements, there is not of record 
a diagnosis of PTSD or competent medical evidence relating 
any diagnosed PTSD to events in service.  

With respect to the crucial first element, current diagnosis 
of PTSD, the veteran has not asserted that he is receiving 
treatment for PTSD or any other mental health condition.  VA 
has received two statements from the veteran's treating 
physician.  Neither statement makes any mention of PTSD or 
treatment for any PTSD symptomatology.  No mention of PTSD or 
PTSD symptomatology is found in the veteran's VA treatment 
records.    

To the extent that the veteran himself states that he has 
been or should be diagnosed with PTSD, it is now well-settled 
that laypersons, such as the veteran, are not competent 
sources of medical evidence on the nature or diagnosis of a 
disability.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-
5 (1992); see also 38 C.F.R. 
§ 3.159 (a)(1) [competent medical evidence means evidence 
provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, 
statements, or opinions].  

It is well settled that VA disability benefits are not 
available if a disability does not exist.  See Degmetich v. 
Brown, 104 F.3d 1328 (Fed. Cir. 1997); Gilpin v. Brown, 155 
F.3d 1353 (Fed. Cir. 1998) [service connection cannot be 
granted if the claimed disability does not exist].  In the 
absence of a competent medical diagnosis of PTSD, the first 
element of 38 C.F.R. § 3.304(f) has not been satisfied, and 
the veteran's claim fails on that basis.

Moreover, because there is no medical evidence establishing a 
diagnosis with PTSD therefore, it logically follows that 
there can be no medical opinion linking PTSD to events in 
service.  Such is not of record.  Accordingly, element (2) is 
also not met and the claim fails on that additional basis.  

In summary, for the reasons and bases expressed above, the 
Board concludes that a preponderance of the evidence is 
against the veteran's claim of entitlement to service 
connection for PTSD.  The benefit sought on appeal is 
accordingly denied.

4.  Entitlement to service connection for a gastrointestinal 
disability. 

Analysis

The veteran is seeking entitlement to an unspecified stomach 
disability. 

As discussed above in connection with the Board's denial of 
the PTSD claim, it is now well-settled that in order to be 
considered for service connection, a claimant must first have 
a disability.  A "current disability" means a disability 
shown by competent medical evidence to exist.  See Chelte v. 
Brown, 10 Vet. App. 268 (1997).  

There is not of record any competent medical evidence of a 
stomach disability.  Neither the March 2003 nor the October 
2003 letter of the veteran's primary care provider indicates 
treatment for or diagnosis or a stomach disability.  
Moreover, none is found in his prior VA treatment records.  
The veteran has identified no other pertinent medical 
records.  

To the extent that the veteran himself asserts that he 
suffers from a current stomach disability, this is not 
competent medical evidence of such.  See Espiritu, supra.

Accordingly, in the absence of a current disability, service 
connection cannot be established, and the claim fails on that 
basis alone.

The Board observes that element (2) is arguably met, since 
combat participation is acknowledged.  However, section 
1154(b) does not establish service connection for a combat 
veteran; it aids him by relaxing the adjudicative evidentiary 
requirements for determining what happened in service.  A 
veteran must still generally establish his claim by competent 
medical evidence tending to show a current disability and a 
nexus between that disability and those service events. 
See Gregory v. Brown, 
8 Vet. App. 563, 567 (1996).  In Kessel v. West, 13 Vet. App. 
9 (1999), the Court reiterated that the 38 U.S.C.A. § 1154(b) 
presumption only relates to the question of service 
incurrence, it does not relate to questions of whether the 
veteran has a current disability or whether there was a nexus 
between the in-service event and the current disability.

The matter of current disability had already been addressed.  
As for the matter of nexus, in the absence of a disability 
there cannot be a nexus, and indeed there is no competent 
medical nexus opinion of record.  The claim fails on this 
basis also.  
See Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000), [a 
veteran seeking disability benefits must establish a 
connection between the veteran's service and the claimed 
disability].

In summary, for the reasons and bases expressed above, the 
Board concludes that a preponderance of the evidence is 
against the veteran's claim of entitlement to service 
connection for a gastrointestinal disability.  The benefit 
sought on appeal is accordingly denied.   


ORDER

The appeal for an increased (compensable) rating for service-
connected hearing loss is dismissed.  

The appeal for an increased rating for service-connected 
tinnitus is dismissed.   

Entitlement to service connection for PTSD is denied.  

Entitlement to service connection for a stomach disability is 
denied.  


REMAND

5.  Entitlement to service connection for cold injury 
residuals (to include heart disease, a circulatory condition, 
a respiratory condition and bilateral disabilities of the 
hands, feet and legs).

The veteran is seeking entitlement to residuals of cold 
injury, which he asserts include heart disease, a circulatory 
condition, a respiratory condition and disabilities of the 
bilateral legs, feet and hands.  After having carefully 
considered the matter, the Board believes that additional 
evidentiary development is in order.  

As discussed in detail above, in order to establish service 
connection there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability. See Hickson, supra.  In Charles v. Principi, 
16 Vet. App. 370, 374-75 (2002) the Court held that where 
there is evidence of record satisfying the first two 
requirements for service connection but there was not of 
record competent medical evidence addressing the third 
requirement, VA errs in failing to obtain such a medical 
nexus opinion.

The evidence of record now contains evidence which arguably 
satisfies Hickson element (1), current disability.  March 
2003 and October 2003 private physician's letters refer to 
treatment of complaints related to the veteran's circulatory 
system, heart disease, respiratory condition and unspecified 
disabilities of the bilateral extremities.  However, although 
the presence of current disabilities is suggested in this 
medical evidence, no definitive diagnosis has been made.  

With respect to Hickson element (2), in-service incurrence of 
injury, as discussed above the combat presumptions apply.  
See 38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(d) 
(2005).  

With respect to element (3), medical nexus, the Board notes 
that the October 2003 physician letter states that it is a 
"possibility" that the veteran's unspecified disabilities 
are related to cold exposure during service.  As this opinion 
does not relate to a clearly diagnosed entity and is somewhat 
speculative, it is not a sufficient medical opinion.  See, 
e.g., Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); Obert 
v. Brown, 5 Vet. App. 30, 33 (1993); Libertine v. Brown, 9 
Vet. App. 521, 523 (1996) [all holding that medical opinions 
which are speculative, general or inconclusive in nature 
cannot support a claim]. 

There is not of record any other medical nexus opinion and 
the veteran has never been provided with a VA cold injury 
examination in connection with his claim.  Based on this 
record, the Board has determined that a VA medical opinion is 
required.  See Charles, supra.  

Accordingly, this issue is REMANDED to the Veterans Benefits 
Administration (VBA) for the following action:


1.  VBA should contact the veteran and 
ask that the veteran identify any recent 
medical treatment for the claimed cold 
injury residuals, or any other pertinent 
medical or other records.  VBA should 
obtain such evidence or request that the 
veteran provide such evidence.  Any such 
evidence so obtained should be associated 
with the veteran's VA claims folder. 

2.  VBA should arrange for a medical 
professional with appropriate expertise 
to review the veteran's claims folder and 
provide an opinion, with supporting 
rationale, as to whether it is at least 
as likely as not that any disability of 
the veteran's heart, circulatory system, 
respiratory system, hands, legs and feet 
is due to exposure to cold in Korea 
during his military service.  If the 
reviewing medical professional deems it 
to be necessary, the veteran should 
undergo VA examination and/or diagnostic 
testing.  A  report should be prepared 
and associated with the veteran's VA 
claims folder.  

3.  Thereafter, VBA must readjudicate the 
issue on appeal.  If the decision remains 
unfavorable to the veteran, a 
supplemental statement of the case (SSOC) 
should be prepared.  The veteran should 
be provided with the SSOC and an 
appropriate period of time should be 
allowed for response.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).




______________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


